


116 HR 9049 IH: Cancer Centers Assistance for Renovations and Expansion Act of 2020
U.S. House of Representatives
2020-12-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 9049
IN THE HOUSE OF REPRESENTATIVES

December 24, 2020
Mr. Higgins of New York introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To amend title XVIII of the Social Security Act to establish a cancer center construction grant program.


1.Short titleThis Act may be cited as the Cancer Centers Assistance for Renovations and Expansion Act of 2020. 2.Cancer center construction grant programThe Social Security Act is amended by inserting after section 1897 the following new section:

1897A.Cancer center construction grant program
(a)EstablishmentThe Secretary shall establish a program to award grants to qualifying cancer centers (as defined in subsection (b)) for payment of the capital costs of projects for the improvement of research, prevention, or patient care infrastructure. (b)Qualifying cancer center and other definitionsIn this section:
(1)The term qualifying cancer center means an entity that is designated as a comprehensive cancer center by the National Cancer Institute. (2)The term project for the improvement of research, prevention, or patient care infrastructure means—
(A)the expansion, remodeling, renovating, or altering of an existing clinical, prevention, or research facility; or (B)the construction of a new clinical, prevention, or research facility.
(3)The term intended use means the purposes for which the infrastructure improvements were made. (4)The term shovel ready means, with respect to a project, that construction of the project will be completed within 5 years of the date on which a grant for such project is provided under this section.
(c)Application; qualifications; terms of grants
(1)In generalNo grant may be awarded under this section to a qualifying cancer center except pursuant to an application that is submitted and approved in a time, manner, and form specified by the Secretary. (2)QualificationsA grant may not be provided under this section for a project for a qualifying cancer center unless the applicant—
(A)provides assurances satisfactory to the Secretary that— (i)the project—
(I)is for the improvement of research, prevention, or patient care infrastructure of the center; (II)is shovel ready; and
(III)will expand the applicant’s capacity for research, prevention or patient care, or is necessary to improve or maintain the quality of the applicant’s research, prevention, or patient care; and (ii)the applicant will—
(I)have sufficient funds to meet the non-Federal share of the cost of the infrastructure improvement;  (II)use the facility improved or resulting from the project for its intended use for a period of at least 20 years after completion of the project and has sufficient funds available to demonstrate effective use of such facility for its intended use;
(III)facilitate reasonable depth and breadth of research activities in each of the three major areas of laboratory research, clinical research, and population-based research, with substantial transdisciplinary research that bridges these scientific areas; (IV)initiate and conduct investigator-initiated, early phase, innovative clinical trials;
(V)perform community service, outreach, dissemination, and education and training of biomedical researchers and health care professionals; and (VI)develop and implement strategies or activities designed to reduce racial or ethnic, gender, age, or socioeconomic health disparities in cancer research, cancer care, cancer patient outcomes, or directly in the communities in which the center is located; and
(B)provides an estimate of the number of jobs that will be created by such project. (3)No further requirementsThe Secretary shall not promulgate any further requirements or restrictions on a qualifying cancer center to obtain assistance under this section other than those specified in this section.
(4)Terms of grants
(A)In generalGrants under this section shall be made consistent with the requirements of this section. (B)Limitations on grantsThe maximum, aggregate amount of grants that may be made under this section (and for which reimbursement may be provided under subsection (d)(2)) for a qualifying cancer center is 75 percent of the total project costs, but not to exceed $25,000,000.
(d)Funding
(1)In generalTo carry out this section, there are appropriated out of amounts in the Treasury not otherwise appropriated, $900,000,000. (2)Administrative costsFor the administration of this section, Secretary may not use more than $1,000,000 from the funds made available under paragraph (1) for fiscal years 2021 through 2023.
(3)AvailabilityAmounts appropriated under this section shall be available for obligation and obligated during the period beginning on October 1, 2020, and ending on September 30, 2023. (e)Report to CongressNot later than 3 years after the date of the enactment of this section, the Secretary shall submit to Congress a report on the projects for which grants are provided under this section and a recommendation as to whether the Congress should authorize the Secretary to continue grants under this section beyond fiscal year 2023. For each applicant awarded a grant under this section, such report shall include an evaluation of whether such applicant has performed the actions described in each of subclauses (II) through (VI) of subsection (c)(1)(A)(ii), including whether such applicant has developed and implemented strategies or activities designed to reduce racial or ethnic, gender, age, or socioeconomic health disparities in cancer research, cancer care, cancer patient outcomes, or directly in the communities in which the center is located..

